     Case 8:19-cv-02004-JLS-ADS Document 50 Filed 11/19/20 Page 1 of 6 Page ID #:447



 1    David J. Kaminski, Esq. (SBN 128509)
      kaminskid@cmtlaw.com
 2    Stephen A. Watkins, Esq. (SBN 205175)
      watkinss@cmtlaw.com
 3    CARLSON & MESSER, LLP
      5901 West Century Boulevard, Suite #1200
 4    Los Angeles, CA 90045
      Tel: (310) 242-2200
 5    Fax: (310) 242-2222
 6    Attorneys for Defendant,
 7    CLIENT RESOURCE GROUP, INC.
 8
 9                                 UNITED STATES DISTRICT COURT
10
                                 CENTRAL DISTRICT OF CALIFORNIA

11
      DANIEL GERSTENHABER,                               Case No. 8:19-cv-02004-JLS-ADS
12    individually and on behalf of all
13    others similarly situated,                         STIPULATION TO DISMISS
14                         Plaintiff,
                                                         District Judge: Josephine L. Staton
15                   vs.
16    CLIENT RESOURCE GROUP, INC.
17                         Defendant.
18
19                   1.    Plaintiff Daniel Gerstenhaber and Defendant Client Resource Group,
20    by and through their undersigned counsel, submit this Stipulation of Dismissal.
21                   2.    This stipulation is pursuant to the parties’ Settlement Agreement and
22    General Release (“Settlement Agreement”) dated as of September 16, 2019. If the
23    Court requires review of the Settlement Agreement in order to dismiss this matter,
24    the parties’ request permission to file the Settlement Agreement under seal, as it is
25    confidential.
26                   3.    The parties hereby stipulate and agree as follows:
27                   Plaintiff filed his class action complaint on October 21, 2019, asserting
28    violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

      {00142505;1}                                   1
                                                                                    STIPULATION TO DISMISS
                                                                                Case No: 8:19-cv-02004-JLS-ADS
     Case 8:19-cv-02004-JLS-ADS Document 50 Filed 11/19/20 Page 2 of 6 Page ID #:448



 1    (“TCPA”). The proposed class has not been certified. The parties resolved this
 2    putative class action on individual basis under the terms and conditions set forth in
 3    the Settlement Agreement.
 4                   4.   “To determine whether pre-certification settlement or dismissal is
 5    appropriate, the Court must assess potential prejudice to the absent putative class
 6    members from: (1) ‘possible reliance on the filing of the action if they are likely to
 7    know of it either because of publicity or other circumstances’; (2) ‘lack of adequate
 8    time for class members to file other actions, because of a rapidly approaching
 9    statute of limitations’; and (3) ‘any settlement or concession of class interests made
10    by the class representative or counsel in order to further their own interests.’”
11    Tombline v. Wells Fargo Bank, N.A., No. 13-cv-04567-JD, 2014 WL 5140048, at
12    *2 (N.D. Cal. Oct. 10, 2014) (quoting Diaz v. Trust Territory of Pac. Islands, 876
13    F.2d 1401, 1408 (9th Cir. 1989)) (recognizing that, based on 2003 amendments to
14    Fed. R. Civ. P. 23, there is “‘some uncertainty’ about the continued application of
15    Rule 23(e) to precertification settlement proposals”). The purpose of analyzing
16    these so-called Diaz factors “is to ‘determine whether the proposed settlement and
17    dismissal are tainted by collusion or will prejudice absent putative members.’” Id.
18    (quoting Lyons v. Bank of America, NA, No. C 11-1232 CW, 2012 W L 5940846,
19    at *1 (N. D. Cal. Nov. 27, 2012).
20                   5.   As to the first Diaz factor, the parties represent that they know of no
21    absent putative class members who are relying on the pendency of this putative
22    class action. Media attention regarding the action has been sparse. An online
23    search reveals only online mentions on www.law360.com, www.docketbird.com
24    and www.courtlistener.com.
25                   6.   Plaintiff is not aware of any other media attention and has not
26    received any inquiries from others regarding the action. The putative class
27    members are highly unlikely to have knowledge of it, or to have relied upon it in
28

      {00142505;1}                                 2
                                                                                  STIPULATION TO DISMISS
                                                                              Case No: 8:19-cv-02004-JLS-ADS
     Case 8:19-cv-02004-JLS-ADS Document 50 Filed 11/19/20 Page 3 of 6 Page ID #:449



 1    any way. See Wallace v. Universal Fid. LP, No. C13-0437JLR, 2013 WL
 2    5487001, at *1 (W.D. Wash. Sep. 28, 2013) (crediting the “very early stage” of the
 3    settlement in finding that the first Diaz factor was met); Houston v. Cintas Corp.,
 4    No. C 05-3145 JSW, 2009 WL 921627, at *2 (N.D. Cal. April 3, 2009) (approving
 5    settlement and dismissal without notice; “although there has been some publicity
 6    regarding this case and articles in which some of the Plaintiffs were mentioned by
 7
      name, it has been minimal.”). Relatedly, neither this Court nor any party or counsel
 8
      has issued any notice to members of the proposed class. Wallace, 2013 WL
 9
      5487001, at *1 (further crediting “absence of previous notice to class members”).
10
                     7.   As to the second Diaz factor, the pendency of this putative class
11
      action tolled the statute of limitations applicable to any individual claims based on
12
      the same facts and circumstances. China Agritech, Inc. v. Resh, 138 S. Ct. 1800,
13
      1804, 201 L. Ed. 2d 123 (2018). Thus, should the Court approve this Stipulation
14
15
      of Dismissal, the unnamed putative class members will be in the same position as

16    they were at the time plaintiff filed its class action complaint. Further, the TCPA

17    has a four-year statute of limitations. Plaintiff filed her Complaint on October 21,
18    2019, only five months after the May 2019 calls at issue. Thus, consumers have
19    ample time to bring class claims if they choose. See Tombline, 2014 WL 5140048
20    at *3 (finding second Diaz factor satisfied where “parties state that a bar is not
21    about to fall under an imminent limitations period”).
22                   8.   As to the third Diaz factor, the Settlement Agreement does not resolve
23    or concede any class interest nor demonstrate collusion to the detriment of the
24    putative class. The settlement is structured as an individual resolution of plaintiff’s
25    claims. Plaintiff ultimately did not seek to serve as a class representative, nor was
26    it certified as a class representative. Thus, plaintiff was not empowered to, could
27    not, and did not seek to settle or resolve class claims. The terms and conditions of
28    the Settlement did not release claims of unnamed putative class members nor
      {00142505;1}                                 3
                                                                                 STIPULATION TO DISMISS
                                                                             Case No: 8:19-cv-02004-JLS-ADS
     Case 8:19-cv-02004-JLS-ADS Document 50 Filed 11/19/20 Page 4 of 6 Page ID #:450



 1    prejudice their rights. See, e.g., Settlement Agreement ¶ 3. Under these
 2    circumstances, unnamed class members are not prejudiced. Gonzalez v.
 3    Fallanghina, LLC, No. 16-cv-01832-MEJ, 2017 WL 1374582, at *6 (N.D. Cal.
 4    Apr. 17, 2017) (citation omitted).
 5                   9.    Defendant asserts that individual determination of whether
 6    Defendant’s documentation of consent and/or arbitration for class members would
 7    predominate and preclude class certification.
 8                   10.   Based on the Diaz factors, as described above, the terms and
 9    conditions of the Settlement Agreement, the absence of any collusion, and the lack
10    of prejudice to unnamed putative class members, the parties do not believe that it is
11    necessary to notify any such class members of the settlement.
12                   11.   WHEREFORE, the parties request that the Court enter the attached
13    order (1) dismissing plaintiff’s individual claims with prejudice; and (2) dismissing
14    plaintiff’s class claims without prejudice.
15                   IT IS SO STIPULATED.
16    RESPECTFULLY SUBMITTED AND DATED this 19th day of November, 2020.
17                                                  Respectfully submitted:
18
19    DATED: November 19, 2020                      NICHOLAS & TOMASEVIC, LLP
20
                                                    By:    /s/ Craig M. Nicholas
21                                                        Craig M. Nicholas
22
                                                          Alex Tomasevic
                                                          225 Broadway, Floor 19
23                                                        San Diego, California 92101
24                                                        Telephone: (619) 325-0492
                                                          Facsimile: (619) 325-0496
25                                                        Email: cnicholas@nicholaslaw.org
26                                                        Email: atomasevic@nicholaslaw.org
27
                                                          Manuel S. Hiraldo
28                                                        (Pro Hac Vice)_
      {00142505;1}                                  4
                                                                                  STIPULATION TO DISMISS
                                                                              Case No: 8:19-cv-02004-JLS-ADS
     Case 8:19-cv-02004-JLS-ADS Document 50 Filed 11/19/20 Page 5 of 6 Page ID #:451



 1                                             Hiraldo P.A.
 2                                             401 E. Las Olas Boulevard, Ste. 1400
                                               Ft. Lauderdale, Florida 33301
 3                                             Tel: (954) 400-4713
 4                                             Email: mhiraldo@hiraldolaw.com
 5
                                               Ignacio P. Hiraldo
 6                                             (Pro Hac Vice)_
 7                                             IJH Law
                                               1200 Brickwell Avenue, Ste. 1950
 8                                             Miami, Florida 33131
 9                                             Tel: (786) 496-4469
                                               Email: ijhiraldo@ijhlaw.com
10
11                                             Michael Eisenband
12                                             (Pro Hac Vice)_
                                               EISENBAND LAW P.A.
13                                             515 E. Las Olas Blvd., Ste. 120
14                                             Ft. Lauderdale, Florida, 33301
                                               Tel: (954) 533-4092
15
                                               meisenband@eisenbandlaw.com
16
17                                             Attorneys for Plaintiff
18
19                   November 19, 2020               /s/ David J. Kaminski
20
                                               David J. Kaminski
                                               Stephen A. Watkins
21                                             CARLSON & MESSER LLP
22                                             5901 W. Century Blvd. #1200
                                               Los Angeles, CA 90045
23                                             (310) 242-2200
24                                             kaminskid@cmtlaw.com
                                               watkinss@cmtlaw.com
25
26
27
28

      {00142505;1}                       5
                                                                      STIPULATION TO DISMISS
                                                                  Case No: 8:19-cv-02004-JLS-ADS
     Case 8:19-cv-02004-JLS-ADS Document 50 Filed 11/19/20 Page 6 of 6 Page ID #:452



 1                   ATTESTATION AND CERTIFICATE OF SERVICE
 2    I, David J. Kaminski, am the ECF user whose identification and password are
 3    being used to file the Joint Stipulation to Dismiss. I hereby attest that all counsel
 4    whose electronic signatures in the Stipulation provided their authority and
 5    concurrence to file that document.
 6
 7    Dated: November 19, 2020             CARLSON & MESSER LLP
 8
 9                                         By: /s/ David J. Kaminski
                                                   David J. Kaminski
10                                                 Stephen A. Watkins
11                                                 Attorneys for Defendant
                                                   CLIENT RESOURCE GROUP, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      {00142505;1}                           1
                                                                            STIPULATION TO DISMISS
                                                                        Case No: 8:19-cv-02004-JLS-ADS
